Case: 12-10812       Document: 00512278518         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013

                                       No. 12-10812                        Lyle W. Cayce
                                                                                Clerk

LAREDO LASER & SURGERY LIMITED,

                                                  Plaintiff - Appellant
v.

BLUE CROSS BLUE SHIELD OF TEXAS, a Division of Health Care Service
Corporation, a Mutual Legal Reserve Company,

                                                  Defendant - Appellee



                  Appeal from the United States District for the
                       Northern District of Texas, Dallas
                                  3:10-CV-503


Before JOLLY, DAVIS, and PRADO, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See 5th Cir. Loc. R. 47.6.




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.